Order filed November 13, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00857-CV
                                    ____________

                      SHAWNERVIN BRAGGS, Appellant

                                          V.

                    ERIK MATTHEW SONGER, Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1113174

                                     ORDER

      Appellant’s brief was due November 5, 2018. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before December 5, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM